Citation Nr: 0320620	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-07 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1962 to September 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA). 



FINDINGS OF FACT

1.  The veteran experienced stressors during service which 
have been corroborated.  

2.  The veteran has been diagnosed as having PTSD which 
developed due to the confirmed inservice stressors.  


CONCLUSION OF LAW

PTSD is due to disease or injury incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In the instant case, the 
benefit sought on appeal is being granted.  Therefore, any 
due process deficiency is harmless.  

A review of his DD Form 214 shows that the veteran had active 
service from August 1962 to September 1966.  The veteran 
served aboard the USS Force MSO 445 in the waters of Vietnam.  
The record does not reflect that the veteran had combat 
service nor does he assert that he had combat service.  The 
veteran does not contend that he suffered a personal assault 
during service.  

In adjudicating a claim for PTSD, the applicable VA 
regulation states that service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).

In the case of Cohen v. Brown, 10 Vet. App. 128 (1997), the 
United States Court of Appeals for Veterans Claims (the 
Court) issued directives to be followed in cases where the 
issue is service connection for PTSD.  The Board will briefly 
review these directives.  In sum, in the Cohen case, the 
Court confirmed that the evidence must show that the veteran 
has a diagnosis of PTSD, that the veteran was exposed to a 
stressor(s) during service (which may be combat or non-combat 
service), and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence. 

As noted, the veteran did not have combat service.  Thus, the 
veteran's own lay testimony is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence.  As such, the Board must make 
an initial determination as to whether any of the veteran's 
alleged stressors factually occurred.  

The veteran's DD Form 214 reflects that the veteran served 
aboard the USS Force MSO-445 as a diesel mechanic.  He had 
over 3 years of foreign/sea service.  He received the 
National Defense Service Medal and the Armed Forces 
Expeditionary Medal.  Service department records show that 
the veteran received the Armed Forces Expeditionary Medal for 
his service aboard the USS Force MSO-445 for the period of 
May 11, 1965 to July 22, 1965.  

The veteran alleges that while he served aboard the USS Force 
MSO-445, his duties included boarding other vessels and 
performing counter insurgency, search and seizure, and seek 
and detain maneuvers.  He related that these operations 
included night operations where only radar and sonar were 
utilized.  One incident in particular was very stressful to 
him.  Im March 1965, they came upon a Long Dao Rag river boat 
which had previously been under fire, sustained severe 
damage, and was still carrying Vietnamese soldiers who were 
wounded and dying.  The veteran indicated that he witnessed 
their injuries, blood, and the bullet-riddled vessel.  The 
veteran related that he became fearful of the dark and of 
being left behind.  The veteran's representative asserts that 
ts that the veteran was an early participant involved in the 
maintenance, retrieval, and salvaging operations which 
predated the later operations carried out by special 
operational forces.  

In order to corroborate his assertions, the veteran submitted 
various documentation from the Department of the Navy and the 
National Archives.  A copy of his ship's history shows that 
during 1965, the vessel was involved in a special operation 
entitled "GRERATION MARKET TIME" which involved a 3 patrols 
which took place along the coast of Vietnam.  The purpose of 
the patrols was to prevent suspected infiltration of Viet 
Cong fighters and supplies into South Vietnam via the sea.  
During this patrol, U.S. forces were authorized to physically 
inspect any suspicious contacts within 12 miles of the coast 
of Vietnam.  These patrols took place between April 1965 and 
July 1965.  The veteran was awarded the Armed Forces 
Expeditionary Medal during service within that time period.  

The Board has reviewed the evidence of record and finds that 
there is supporting evidence with regard to the veteran's 
alleged stressors regarding his experiences while serving 
aboard the USS Force MSO-445.  However, the Board believes 
that the information from the Department of the Navy and the 
National Archives does in fact tend to corroborate the 
veteran's account of his experiences.  The veteran's 
descriptions of his duties while aboard that vessel are 
consistent with the ship's history reports.  As noted, he was 
in fact awarded the Armed Forces Expeditionary Medal for his 
service aboard the USS Force MSO-445 and his duties performed 
therein.  The veteran's statements regarding his fears of the 
dark, being shot, and being left behind are also consistent 
with the documentation he provided to VA.  Therefore, the 
Board finds that the evidence provided by the veteran from 
the Department of the Navy and the National Archives is 
sufficient to provide supporting evidence of the actual 
occurrence of the veteran's alleged stressors.  

Thus, the occurrence of a stressor has been established by 
cred8ible supporting evidence.  As such, the pertinent 
regulation and the Cohen case require an evaluation with 
regard to whether or not the veteran has a diagnosis of PTSD 
and whether there is a link, established by medical evidence 
between current symptomatology and the inservice stressor.  
That is, if a medical examiner diagnoses PTSD, that diagnosis 
must be based on the confirmed stressor.  

In discussing the sufficiency of a stressor to support a 
diagnosis of PTSD, the Court pointed out that under the DSM-
III-R a psychologically traumatic event(s) must be shown to 
have had the potential of evoking significant symptoms of 
distress in almost everyone.  However, the Court further 
noted that under DSM-IV a subjective test had been adopted.  
Specifically, in order for a stressor to sufficiently support 
a diagnosis of PTSD: (1) a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  The 
Court explained that DSM-IV's "stressor sufficiency" 
requirements involved medical questions requiring examination 
and assessment by a mental-health professional.  Thus, the 
pertinent criteria changed from an objective ("would evoke 
... in almost anyone") standard in assessing whether a 
stressor is sufficient to trigger PTSD, to a subjective 
standard.   

Thus, the Board must determine if the veteran currently has 
PTSD due to the confirmed stressor.  A review of the medical 
evidence shows that the veteran has been diagnosed as having 
PTSD by VA examiners.  The veteran described to the examiners 
that during his service, as set forth above, he lived in 
perpetual fear when he went on patrol and he described those 
patrols to the examiners.  Based on the veteran's 
recollections and current mental status examinations, he was 
diagnosed as having PTSD.  

The Board notes that the RO denied the veteran's claim on the 
basis that the evidence did not establish that the veteran 
was exposed to more than an ordinarily stressful event during 
service.  However, as noted, the Court explained that the 
current DSM-IV criteria are subjective and DSM IV's 
"stressor sufficiency" requirements involve medical 
questions requiring examination and assessment by a mental-
health professional.  The mental-health professional 
concluded that the veteran was exposed to stressors 
sufficient to support a diagnosis of PTSD.  The veteran 
witnessed events where there were injured persons and he felt 
physically threatened himself.  He described having intense 
fear, helplessness, and horror.  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  In considering this matter on 
appeal the Board is required to base its decisions on 
independent medical evidence rather than rely upon its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The medical professionals found that 
the veteran's stressors were sufficient to result in PTSD.  

In sum, the VA competent evidence attributed the development 
of PTSD to the confirmed stressors.  The Board finds that 
this competent evidence provides a diagnosis of PTSD as well 
as a link, established by competent evidence between current 
symptomatology and the inservice stressor.  

Therefore, the competent evidence shows that the veteran has 
a diagnosis of PTSD, that the veteran was exposed to 
stressors during service, and that the competent evidence 
shows that the veteran's PTSD was due to his exposure to 
those stressors during service.  

Accordingly, entitlement to service connection for PTSD is 
warranted. 




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

